Opinion by
Ekwall, J.
It is claimed in the pleadings that the liquidations were illegal and void in that the collector did not designate for examination nor did the appraiser examine the number of packages required by the statute, section 2901 of the Revised Statutes then in effect, carried into the tariff acts of 1922 and 1930 as section 499. The testimony in the case at bar fully supported the allegations in the pleadings, and the record in Davis v. United States (T. D. 49012) was incorporated. On the record thus made it was held that the appraisements were null and void and the liquidations based thereon were invalid. Duty should have been assessed upon the entered values. The plaintiffs’ claim was therefore sustained. United States v. Tower (24 C. C. P. A. 456, T. D. 48912) cited.